Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered December 7, 2004. The judgment convicted defendant, upon a jury verdict, of criminal possession of a forged instrument in the second degree and petit larceny.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her, upon a jury verdict, of criminal possession of a forged instrument in the second degree (Penal Law § 170.25) and petit larceny (§ 155.25). By failing to renew her motion to dismiss the *1116indictment after presenting evidence, defendant failed to preserve for our review her contention that the evidence is legally insufficient to support the conviction of criminal possession of a forged instrument in the second degree (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]; People v Williams, 17 AD3d 1043, 1045 [2005], lv denied 5 NY3d 811 [2005]). Contrary to the further contentions of defendant, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]), and she received meaningful representation (see generally People v Baldi, 54 NY2d 137, 147 [1981]). Defendant’s remaining contentions are not preserved for our review (see CPL 470.05 [2]) and, in any event, those contentions lack merit. Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Hayes, JJ.